
	

115 S1669 IS: Environmental Cleanup Infrastructure Act
U.S. Senate
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1669
		IN THE SENATE OF THE UNITED STATES
		
			July 27, 2017
			Mr. Booker introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To provide mandatory funding for the remediation of National Priority List sites, certain abandoned
			 coal mining sites, and formerly used defense sites, and for the Formerly
			 Utilized Sites Remedial Action Program and the Diesel Emissions Reduction
			 Program, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Environmental Cleanup Infrastructure Act.
		2.Mandatory appropriations for remediation and certain programs
 (a)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
 (2)Eligible abandoned coal mining siteThe term eligible abandoned coal mining site means an abandoned coal mining site— (A)described in the Abandoned Mine Land Inventory System of the Department of the Interior; and
 (B)for which the reclamation costs are not funded by the Abandoned Mine Reclamation Fund created by section 401 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231).
 (b)Priority for remediationIn providing funding for the remediation of eligible abandoned coal mining sites with funds made available under subsection (d)(1)(A)(ii), the Administrator shall prioritize remediations that have the potential to facilitate economic revitalization.
 (c)Consultation and concurrence requiredIn identifying and prioritizing eligible abandoned coal mining sites to be remediated with funds made available under subsection (d)(1)(A)(ii), the Administrator shall consult with, and obtain the concurrence of, the Director of the Office of Surface Mining Reclamation and Enforcement.
			(d)Funding
				(1)Remedial actions by the Administrator
 (A)In generalOn October 1, 2017, and on each October 1 thereafter through October 1, 2026, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Administrator, to remain available until expended—
 (i)$3,000,000,000 for remedial actions at sites on the National Priorities List developed by the President in accordance with section 105(a)(8)(B) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9605(a)(8)(B)) to supplement existing appropriations; and
 (ii)$1,000,000,000 for remedial actions pursuant to that Act (42 U.S.C. 9601 et seq.) to address releases of hazardous substances at eligible abandoned coal mining sites.
						(B)Receipt and
 acceptanceThe Administrator shall be entitled to receive, shall accept, and shall use to carry out the purposes described in subparagraph (A) the funds transferred under that subparagraph, without further appropriation. 
					(2)Remedial actions by the Secretary of the Army
 (A)In generalOn October 1, 2017, and each October 1 thereafter through October 1, 2026, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary of the Army, acting through the Chief of Engineers, to remain available until expended—
 (i)$1,270,000,000 for environmental restoration of formerly used defense sites under section 2701 of title 10, United States Code; and
 (ii)$300,000,000 for the Formerly Utilized Sites Remedial Action Program of the Secretary of the Army, acting through the Chief of Engineers.
						(B)Receipt and
 acceptanceThe Secretary of the Army, acting through the Chief of Engineers, shall be entitled to receive, shall accept, and shall use for the purposes described in subparagraph (A) the funds transferred under that subparagraph, without further appropriation. 
					(3)Diesel Emissions Reduction Program
 (A)In generalOn October 1, 2017, and each October 1 thereafter through October 1, 2026, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Administrator for the Diesel Emissions Reduction Program under sections 792 and 793 of the Energy Policy Act of 2005 (42 U.S.C. 16132, 16133) $100,000,000, to remain available until expended.
					(B)Receipt and
 acceptanceThe Administrator shall be entitled to receive, shall accept, and shall use for the purpose described in subparagraph (A) the funds transferred under that subparagraph, without further appropriation. 
